MEMORANDUM **
Alejandro Sanchez and Maria Del Rocio Carboney, husband and wife and natives and citizens of Mexico, petition for review of the decision of the Board of Immigration Appeals, denying their motion to re*743open the underlying denial of their application for cancellation of removal based on extreme hardship to their United States citizen daughters.
Petitioners claim that the new evidence of the male petitioner’s recent diagnosis of diabetes and gout, and new evidence of the younger daughter’s educational difficulties, merit reopening. Petitioners further allege that their due process rights were violated by the BIA’s failure to allow them to present their evidence of hardship, and the BIA’s failure to examine the evidence.
The BIA considered the new evidence of alleged hardship submitted by petitioners, and we conclude that the BIA acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. We further reject petitioners’ claim that the BIA’s consideration of the new evidence constituted a due process violation where the BIA’s decision was not “arbitrary, irrational, or contrary to law.” See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.